Citation Nr: 0004620	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease and joint disease of 
the lumbosacral spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for organic brain syndrome with post traumatic 
headaches due to skull fracture.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for benign prostatic hypertrophy.

5.  Entitlement to an initial evaluation in excess of 10 
percent for atrial fibrillation with sinus bradycardia.

6.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia.

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to July 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from the initial March 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in New York, New York.  Jurisdiction of this 
case was subsequently transferred several times during the 
pendency of this appeal due to the physical relocation of the 
veteran.  Current jurisdiction is with the VARO in St. 
Petersburg, Florida as the veteran now resides within that 
state.  

The Board notes that the veteran, in written correspondence 
dated October 1998, has raised the issue of a total rating 
based on individual unemployability, and in March 1999, the 
issue of reopening his previously denied claim for service 
connection for periodontal disease.  As these additional 
issues have not been adjudicated and developed, and as 
neither is intertwined with the issues on appeal, they are 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).

The issue of the veteran's entitlement to a disability rating 
in excess of 10 percent for atrial fibrillation with sinus 
bradycardia, as well as the issue of entitlement to a 
disability rating in excess of 10 percent for organic brain 
syndrome with post traumatic headaches due to a skull 
fracture, will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's lumbosacral disc and joint disease is 
moderately disabling and is manifested by a moderate degree 
of limitation of motion, complaints of pain on movement, 
tenderness in the low back and sacroiliac areas, and 
subjective complaint of numbness.

2.  The veteran's cervical disc disease is manifested by 
subjective complaints of pain and stiffness; objectively, 
there is x-ray evidence of low-grade multi-level degenerative 
disc disease with no evidence of radiculopathy, and normal 
physical findings except for demonstrated pain with normal 
range of motion. 

3.  The service-connected benign prostatic hypertrophy is 
manifested by subjective complaints of weakness in the stream 
and waking to void three to four times per night; and 
objective findings of a moderately enlarged prostate.

4.  Objective findings of the veteran's hiatal hernia include 
nontender abdomen with no organomegaly or masses noted; 
subjective complaints include discomfort, regurgiation, and 
difficulty swallowing, which do not result in considerable 
impairment of health, do not interfere with the appellant's 
work and are mostly controlled by medication and diet.

5.  The veteran's service-connected hearing loss is manifest 
by an average puretone decibel loss of 43 and 88 percent 
speech discrimination in the right ear and by an average 
puretone decibel loss of 43 and 92 percent speech 
discrimination in the left ear.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for lumbosacral 
disc and joint disease is not warranted.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5293 
(1999).

2.  An evaluation in excess of 10 percent is not warranted 
for degenerative disc disease of the cervical spine.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999).

3.  The criteria for a 20 percent evaluation, but no higher, 
for benign prostatic hypertrophy have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 
4.31, 4.115a, 4.115b, Diagnostic Codes 7527 (1999); and 
4.115a, Diagnostic Codes 7527-7512 (1993).

4.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.113, 
4.114, Diagnostic Code 7346 (1999).

5.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85 TABLES VI and VII and 
Diagnostic Code 6100 (1999); see 38 C.F.R. § 4.85 TABLES VI 
and VII and Diagnostic Code 6100 (1999); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Lumbosacral disc and joint disease

According to the applicable criteria, a 20 percent evaluation 
is warranted for moderate recurring attacks of intervertebral 
disc syndrome.  A 40 percent evaluation requires severe 
recurring attacks with intermittent relief.  38 C.F.R. Part 
4, Code 5293 (1999).

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).

Historically the veteran complained in service of back pain 
and was diagnosed to have degenerative disc disease and 
degenerative joint disease.  On VA examination of the spine 
conducted in December 1993, objective findings included mild 
kyphosis in the thoracic lumbar spine, mild spasm in the 
lumbar spine area, and slight limitation of motion.  Pain on 
motion was also noted.  There were no motor or sensory 
deficits; although subjective numbness in the feet was 
present.  Mild incoordination in the lower extremity was also 
noted.  X-ray was reported to show disc space narrowing at 
L5-S1.  The diagnoses was chronic low back syndrome and mild 
degenerative joint disease.

On VA examination in January 1996, the veteran gave a history 
of lower back pain.  He took Tylenol occasionally.  Range of 
motion was normal but there was some objective evidence of 
pain on lateral flexion.  X-rays of the lumbosacral spine 
showed the intervertebral disc spaces, pedicles and processes 
to be intact.  There were minimal degenerative changes.  The 
impression was minimal early degenerative osteoarthritis.

VA outpatient treatment records dated in 1997 show reports of 
low back pain.  X-rays of the lumbosacral spine in May 1997 
were interpreted to show osteoporotic bones, as well as mild 
spondylitic changes.  

On VA examination in June 1998, reported complaints and 
findings related only to the cervical spine.

Private medical reports, dated August 1998, from Dr. Robert 
D. Gruber, D.O., noted subjective complaints of low back pain 
with intermittent weakness in the legs, and numbness and 
tingling in the feet.  An MRI study revealed two level 
stenosis, 4-5 in the lateral recess and 5-1 lateral recess 
and neural foraminal.  EMG and nerve conduction studies 
demonstrated paraspinal positive sharp waves but no frank 
gross acute radiculopathy.  The final diagnostic impression 
was lumbar degenerative disc disease with secondary spinal 
stenosis with predominant mechanical back pain and 
intermittent neurogenic claudication.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected lumbosacral disc and joint disease is not 
warranted.  The evidence of record does not indicate that the 
veteran during the period of time at issue has experienced 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief.  The objective evidence of record does 
not show the existence of any actual myelopathic or 
radiculopathies findings related to his degenerative disc 
disease of the low back.  Nor does the objective evidence 
show the presence of incoordination, weakness or fatigue.  
Therefore, it is found that an increased evaluation is not 
justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected degenerative 
disc and joint disease of the lumbosacral spine.

Cervical disc disease

In the original March 1994 rating decision, the RO evaluated 
this disability with the lumbar spine disorder and assigned 
one disability rating (10%).  However, by rating decision 
dated February 1997, this was corrected and a separate 10 
percent rating, also effective from August 1, 1992, was 
assigned for the cervical spine disability.  The appellant's 
degenerative disc disease of the cervical spine was assigned 
a 10 percent evaluation under Diagnostic Codes 5293-5290.  

As noted above in the Board's discussion relevant to the 
veteran's lumbosacral spine disorder, the VA must also 
consider functional impairment and effects of painful motion.  
38 C.F.R. §§ 4.40, 4.59 (1999).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.59 provides that the intention of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Id.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvement of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45 (1999).

Under the applicable criteria for degenerative disc disease, 
a 10 percent evaluation is warranted for mild symptoms of 
intervertebral disc syndrome; a 20 percent evaluation is 
warranted for moderate recurring attacks of intervertebral 
disc syndrome.  A 40 percent evaluation requires severe 
recurring attacks with intermittent relief.  38 C.F.R. Part 
4, Code 5293 (1999).

The diagnostic code for limitation of motion of the cervical 
spine is Diagnostic Code 5290 which provides a 10 percent 
evaluation for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 30 percent 
rating for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999).

Historically, the veteran was noted to complain of back and 
neck pain in service and was diagnosed to have degenerative 
disc disease and degenerative joint disease.  The retirement 
physical examination report, dated July 1992, contained no 
reference to any cervical spine disorder or disability.  
Outpatient treatment record from a Navy facility, dated 
January 1993, noted complaint of low back and neck pain; 
however, there were no findings made relative to the cervical 
spine.  On VA examination in December 1993, the veteran 
complained of low back and neck pain; objectively, there was 
very mild limitation of motion with range of motion measured 
at 35 degrees forward flexion; 24 degrees extension; left 
lateral flexion of 30 degrees and right of 34 degrees; and 
bilateral rotation of 35 degrees.  Pain was felt in the neck 
area during all movement.  There were no motor or sensory 
deficits.  X-ray of cervical spine showed disc space 
narrowing at C6-7.  The diagnosis was mild degenerative joint 
disease of the cervical spine.

In a written statement received from the veteran in October 
1994, he indicated that his neck pain was such that it was 
"killing me even to get out of bed."  He complained of 
constant pain and "stooped posture".  In statement dated 
August 1995, he complained primarily of low back and shoulder 
pain and "numb" fingers.  

Navy outpatient treatment note, dated October 1995, indicated 
the veteran complained of neck pain due to a motor vehicle 
accident three weeks earlier.  VA outpatient treatment note, 
dated in May 1997, noted complaint of left shoulder pain of 
recent origin.  Physical therapy note dated August 1997, 
noted that the veteran complained of pain in the left 
shoulder and neck.  He had full range of motion in both upper 
extremities.  He was instructed in strengthening exercises 
for the left shoulder and neck.  An MRI of the cervical spine 
performed in October 1997 revealed spondylitic changes.  
Specifically, there was slightly decreased disc space at C5-6 
level; mild end plate spur formation at C5-6 and C6-7 levels.  
There was mild encroachment on the right side of C5-6.  There 
was no evidence of fracture, subluxation or perivertebral 
soft tissue swelling demonstrated.  

VA records show that the left shoulder continued to be 
symptomatic and was treated with steroid injection in January 
1998.  

Report of VA examination of the cervical spine, conducted in 
June 1998, indicated current complaint of pain and stiffness.  
Objectively, he had normal range of motion, although he had 
subjective complaint of pain on all motions.  Otherwise, the 
examination was negative.  Following x-rays, the diagnosis 
was spondylosis of the cervical spine.

Private medical reports, dated August 1998, from Dr. Robert 
D. Gruber, D.O., focus primarily on complaints and findings 
relative to the veteran's lumbosacral spine.  However, 
complaint of neck pain as well as low back pain was noted.  
There was also subjective complaint of numbness and tingling 
in his hands.  Radiographic films were read to show low grade 
multilevel degenerative disc disease in the cervical spine.

In written statement dated October 1998, the veteran 
indicated that pain in his neck, left shoulder and left arm 
continued.

Based on the evidence of record and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is consistent with no more than a 10 percent 
evaluation under Diagnostic Code 5290.  The medical evidence 
of record, including the 1998 VA and private examination 
reports, does not show significant complaints or treatment of 
the cervical spine.  A cervical spine disorder was not noted 
at the veteran's retirement physical examination in service.  
The post-service medical evidence shows that the appellant 
has sought medical treatment for the cervical spine only 
occasionally.  In fact, his recent complaints and statements 
for a higher evaluation appear partially, if not mostly, to 
be based on his complaints of shoulder pain and his belief 
that this is somehow related to his service-connected 
cervical spine disability.  However, there is no medical 
evidence of such a relationship between any current shoulder 
symptoms and his service- connected cervical spine 
disability.

The Board also notes that while the veteran did complain of 
pain during range of motion testing in 1998; he was noted to 
have normal range of motion.  Furthermore, physical 
examination was essentially negative with no recorded 
evidence of any neurological deficits, spasms, or tenderness 
to palpation in the paracervical muscles.

The Board also finds that an increased rating is not 
warranted as a result of functional loss due to pain.  38 
C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case a higher rating is not supported by 
adequate pathology and is not evidenced by visible behavior 
of the claimant undertaking the motion. 38 C.F.R. § 4.40 
(1998).  

The Board further finds that the appellant's symptoms through 
the period of time at issue are consistent with no more than 
a mild evaluation under Diagnostic Code 5293 based on the 
medical evidence of record, as well as the appellant's own 
statements.

The Board has also assessed whether additional Diagnostic 
Codes are for application in this case.  As there is no 
evidence in the record of ankylosis or residuals of fractured 
vertebra in the cervical spine, the Board deems that other 
Diagnostic Codes specifically referable to the cervical spine 
are not for application in this case.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-87 (1999).

Thus, based on the objective evidence of only mild cervical 
complaints and mild to essentially normal findings on 
examination, the low level of pain reported and demonstrated 
on examination, as well as the infrequent documented episodes 
of treatment for cervical spine complaints in the medical 
records, the Board finds that the 10 percent disability 
evaluation for the appellant's cervical spine disability is 
appropriate.

Accordingly, the preponderance of the evidence of record is 
against the claim for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.

Benign prostatic hypertrophy

Initially, the Board notes that the regulatory requirements 
for this disability were changed, effective February 17, 
1994, during the pendency of the appellant's appeal.  In the 
February 1997 rating action, the RO apparently determined 
that the rating criteria in effect on and after February 17, 
1994, were more favorable to the appellant and accordingly 
assigned a 10 percent rating, under the criteria of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (1999).

Under the rating criteria in effect prior to February 17, 
1994, prostate gland injuries, infections, hypertrophy, and 
post-operative residuals were rated as for chronic cystitis, 
depending upon functional disturbance of bladder.  38 C.F.R. 
§ 4.115a, Code 7527 (1993).  The rating criteria for chronic 
cystitis were found under Diagnostic Code 7512 which provided 
for a 60 percent rating where incontinence existed, requiring 
constant wearing of an appliance; a 40 percent rating for 
severe cystitis where there was urination at intervals of 1 
hour or less and contracted bladder; a 20 percent rating for 
moderately severe cystitis with diurnal and nocturnal 
frequency with pain, tenesmus; and a 10 percent rating for 
moderate cystitis with diurnal and nocturnal frequency; and a 
0 percent rating for mild chronic cystitis.  38 C.F.R. § 
4.115a, Code 7512 (1993).

Under current regulations, in effect since February 17, 1994, 
under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (1999), 
prostate gland injuries, infections, hypertrophy, and post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Voiding 
dysfunction may be rated based on urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:

	1. Post void residuals greater than 150 cc. 
	2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec). 
	3. Recurrent urinary tract infections secondary to 
obstruction. 
	4. Stricture disease requiring periodic dilatation every 
2 to 3 months.

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  See 38 C.F.R. § 4.115a 
(1999).

On service examination in June 1992, prior to the veteran's 
retirement, he was noted to have 2+ prostatic enlargement 
with no nodules, and nocturia of 2 times a night.  On VA 
general medical examination conducted in December 1993, he 
was noted to have no urinary problems; the prostate on rectal 
examination showed mild hypertrophy.  Review of outpatient 
treatment records from a navy medical facility, dated from 
1993 to 1995, indicate that in October 1993, the veteran 
complained of nocturia once every two hours per night.  In 
July 1994, the veteran presented for a "prostate gland 
check".  He complained of a weak stream, frequency and 
nocturia; physical examination revealed an enlarged prostate 
with no nodules.  In October 1995, it was noted that he 
experienced nocturia of 2 to 4 times a night.  On special VA 
genitourinary examination conducted in January 1996, the 
veteran was noted to complain of nocturia of 3 to 4 times a 
night, with some decrease in the caliber and force of the 
urinary stream.  Physical examination revealed a moderate 
prostatic enlargement of a benign consistency.  The final 
diagnostic impression was benign prostatic hypertrophy with 
prostatic enlargement and moderate obstructive symptoms.

Based on the above rating criteria and after consideration of 
all the evidence, the Board finds that the veteran would not 
be entitled to an increased evaluation under rating criteria 
formerly in effect.  Specifically, a 20 percent rating would 
not be warranted under the criteria in effect prior to 
February 1994, in that there is no evidence of tenesmus or 
pain with urination, nor does the subjective complaints of 
frequency and dribbling equate or more closely approximate 
moderately severe symptoms rather than the moderate symptoms 
contemplated by a 10 percent rating.  See 38 C.F.R. § 4.115a, 
Code 7512 (1993).

However, under the rating criteria currently in effect since 
February 1994, the veteran's reported symptoms of nocturia of 
three to four times a night would warrant a 20 percent 
evaluation.  See 38 C.F.R. § 4.115a (1999).  However, the 
evidence does not support a rating in excess of 20 percent.  
The evidentiary record does not demonstrate that the 
appellant requires the wearing of absorbent material at all.  
In addition, the medical evidence does not establish that he 
has been treated for urinary tract infection in recent years, 
that he has marked obstructive symptomatology with any of the 
required manifestation - let alone that has required dilation 
to alleviate obstruction, or that he has frequency requiring 
voiding intervals of less than one hour, or that he must void 
five or more times per night.  

Thus, giving the veteran the benefit of all reasonable doubt, 
the Board concludes that the veteran should be granted an 
increased evaluation of 20 percent, but no higher.

Hiatal hernia

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Code 7346 (1999).

Review of the evidence of record indicates that the veteran 
was diagnosed with hiatal hernia and gastroesophageal reflux 
disease in service in 1988 and begun on Tagamet therapy.  On 
VA examination in December 1993, he complained of occasional 
epigastric discomfort relieved with Tums, with increased 
symptomatology 5 to 6 times a year.  Navy outpatient 
treatment record, dated July 1994, indicated a history of 
hiatal hernia and taking Tagamet.  The assessment was hiatal 
hernia and gastroesophageal reflux and Zantac was prescribed.  

In a written statement received from the veteran in October 
1994, he indicated that he frequently experienced 
regurgitation of food and difficulty in swallowing.  Review 
of the Navy outpatient treatment records dated in 1995 
revealed no evidence of treatment for gastrointestinal 
complaints.  Likewise, there is no reference to any 
gastrointestinal complaint in the recent VA or private 
examination reports of record, or the written statements 
submitted by veteran.  

After reviewing the evidence on file, it is the conclusion of 
the Board that a rating in excess of 10 percent is not in 
order.  The 10 percent rating contemplates persistently 
recurrent epigastric distress with two or more of the 
following symptoms: dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain.  See 
38 C.F.R. § 4.114, Code 7346 (1999).  The Board finds that 
the evidence does not support a finding of symptoms more 
approximate to the criteria of the next higher available 
rating, 30 percent.  A 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Furthermore, the veteran's primary complaints have 
been recurrent discomfort and regurgitation which the 
appellant has indicated can be mostly controlled by 
medication.  Finally, there is no evidence of symptomatology 
productive of considerable impairment of health.  
Specifically, there is no evidence of malnutrition or anemia 
due to his gastrointestinal symptoms.  Accordingly, there is 
no basis under DC 7346 for an increased rating.

While the evidence is uncontroverted that the veteran has 
gastrointestinal symptomatology, there is no competent 
evidence of symptomatology of such severity to produce 
considerable impairment of health.  It is the conclusion of 
the Board, therefore, that the evidence on file does not 
support an increased rating for hiatal hernia.  The objective 
findings for the period of time at issue clearly more nearly 
approximate those for the 10 percent rating, and accordingly 
the lower rating is for application.  38 C.F.R. § 4.7 (1999).  

Hearing loss

Historically, the veteran was originally awarded service 
connection for bilateral hearing loss by rating decision 
dated March 1994, and assigned a noncompensable rating which 
has remained in effect to the present time.  He has appealed 
the assignment of the noncompensable rating and contends that 
a higher rating is warranted.  After review of the record, 
the Board finds that the evidence does not support the 
veteran's claim.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  38 
C.F.R. § 4.85, Part 4, Codes 6100-6110 (1999).

In the instant case, an audiogram conducted as part of the 
veteran's June 1992 retirement examination noted pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15dB.
25dB
30dB.
35dB.
45dB.
LEFT
20dB.
25dB.
25dB.
35dB.
55dB.

On VA audiological evaluation in December 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25dB.
35dB
35dB.
45dB.
45dB.
LEFT
25dB.
30dB.
45dB.
45dB.
55dB.

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and 96 percent correct in 
the left ear.  The pure tone threshold average was 40 in the 
right ear, and 44 in the left ear.

On VA audiological evaluation in January 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05dB.
15dB
25dB.
25dB.
40dB.
LEFT
05dB.
20dB.
30dB.
30dB.
50dB.

Speech audiometry revealed speech recognition ability of 100 
percent correct in the right ear and 96 percent correct in 
the left ear.  The pure tone threshold average was 26 in the 
right ear, and 32 in the left ear.

On the most recent VA audiological evaluation in June 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15dB.
25dB
45dB.
45dB.
55dB.
LEFT
10dB.
25dB.
45dB.
45dB.
55dB.

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and 92 percent correct in 
the left ear.  The pure tone threshold average was 43 in the 
right ear, and 43 in the left ear.

According to the schedule for rating disabilities, the 
findings from the 1992, 1993, and 1996 audiological 
evaluations equate to Level I hearing loss in both the right 
and left ears.  The findings from the most recent evaluation 
in 1998, equate to Level II hearing loss in the right ear and 
level I hearing loss in the left.  A reference to the tables 
in 38 C.F.R. § 4.87 indicates that such hearing loss is to be 
evaluated at zero percent under Diagnostic Code 6100.  When 
hearing loss in one ear is at Level II, hearing loss in the 
other ear must be at least Level V before a compensable 
rating is assigned.  When hearing loss in one ear is at Level 
I, hearing loss in the other ear must be at least Level X 
before a compensable rating is assigned.  See 38 C.F.R. 
§ 4.87, Table VII (1999).

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the 
Court noted that the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for the 
service-connected bilateral hearing loss disability.



ORDER

The claim for an evaluation in excess of 20 percent for 
lumbosacral disc and joint disease, is denied.  
The claim for an evaluation in excess of 10 percent for 
cervical disc disease, is denied. 
The claim for a 20 percent evaluation, but no higher, for 
benign prostatic hypertrophy is granted.
The claim for an evaluation in excess of 10 percent for 
hiatal hernia, is denied. 
The claim for a compensable evaluation for bilateral hearing 
loss disability, is denied.


REMAND

Evaluation in excess of 10 percent for atrial fibrillation

New regulations promulgated by VA for rating service-
connected cardiovascular disorders became effective on 
January 12, 1998.  62 Fed. Reg. 65207-65224 (December 11, 
1997).  Where law or regulations change after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).  

In this case, which version of the pertinent regulations is 
more favorable to the veteran's claim, if indeed either one 
is more favorable than the other, cannot be determined 
because the medical evidence does not directly address the 
questions involved in this case so that a proper rating may 
be assigned.  The veteran underwent VA examinations in 1994, 
1996, 1997, and 1998, but the examiners did not determine 
metabolic equivalent (METS) scores, as required under the new 
rating criteria.  One MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, NOTE 
(2) (1999).

In short, the Board cannot derive findings of medical fact 
from the medical evidence in this case.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).  Therefore, on remand 
the veteran should be afforded a comprehensive VA 
examination.

Evaluation in excess of 10 percent for organic brain syndrome 
with post traumatic headaches due to skull fracture

Initially, the Board notes that the RO has failed to 
individually rate the veteran's organic brain syndrome and 
post-traumatic headaches as separate disabilities.  Thus, on 
remand the RO should re-adjudicate the appropriate rating for 
each disability with due consideration of Fenderson v. West, 
12 Vet. App. 199 (1999).

The Board notes that just prior to his discharge from 
service, the veteran underwent a neuropsychological 
evaluation at a private medical facility in July 1992.  It 
was noted that since the bicycle accident in 1990 he had 
suffered from headaches in the left frontal temporal region 
as well as a decrease in cognitive functioning.  Following a 
personal interview as well as a battery of psychological 
tests, the final diagnoses on Axis I were:  Organic brain 
syndrome, not otherwise specified (NOS), mild; and organic 
mood disorder, depressed.  Service medical records also show 
that on several prior occasions the veteran was prescribed 
anti-depressant drugs for brief periods of time.  Review of 
post-service treatment records indicate the veteran has been 
prescribed medication for "depression".  It is not clear if 
this is related to the residuals of brain injury and skull 
fracture incurred in service.  The Board finds that the 
veteran has not been afforded a comprehensive VA psychiatric 
evaluation to adequately determine the severity of his 
organic brain syndrome.

In addition, the veteran has continued to complain of 
progressively worsening headaches as well as cognitive 
deficits which he attributes to his service-connected 
disability.  On VA examination dated June 1998, further 
neurological consultation was recommended.  However, it does 
not appear from the record that the veteran has been afforded 
a VA neurological examination for rating purposes.  

Furthermore, the Board notes that effective November 7, 1996, 
during the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, 
was amended with regard to rating mental disabilities.  
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52695 (1996) (codified at 38 C.F.R. Part 4).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the veteran has not been provided the revised 
regulations in a supplemental statement of the case, he has 
not been provided a VA examination based on the revised 
rating criteria, nor has the RO re-adjudicated his claim 
based on the revised criteria.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

As noted above, the Board finds it cannot derive findings of 
medical fact from the medical evidence in this case with 
regard to this issue.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  Therefore, on remand the veteran 
should be afforded a comprehensive VA examination.

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for his service-connected 
atrial fibrillation, organic brain 
syndrome and headaches, since his 
retirement from service.  After the list 
is submitted by the veteran, the RO 
should make arrangement in order to 
obtain copies of all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in 
treatment received at any VA facilities.  
With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  All records obtained should 
be associated with the claims file.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed and 
given an opportunity to obtain and submit 
the records.  38 C.F.R. § 3.159(c).

2.  The veteran should be afforded VA 
psychiatric examination to determine the 
nature and severity of the psychiatric 
symptomatology of his service-connected 
organic brain syndrome.  The claims file 
and a separate copy of this remand must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The psychiatrist should 
conduct a thorough psychiatric 
examination and provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  If 
the psychiatrist finds that psychological 
testing would assist in the assessment of 
his psychiatric disability, that testing 
should be completed.

The examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
The examiner should provide the complete 
rationale for all opinions given.

3.  The veteran should be provided a VA 
neurological examination in order to 
determine any neurological residuals of 
the in-service brain trauma, to include 
post-traumatic headaches.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
that are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
neurological examination and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion 
on whether that pathology is a residual 
of the in-service brain trauma or a non-
serviceconnected disorder.  

4.  The RO should subsequently afford the 
veteran a comprehensive VA medical 
examination limited to determine the 
current severity of his service-connected 
atrial fibrillation.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
by the examiner are to be performed.  The 
examiner should comment on all 
manifestations of the veteran's service- 
connected atrial fibrillation.  A series 
of blood pressure readings should be 
taken.

The examiner should be provided copies of 
the recently revised rating criteria for 
cardiovascular disorders (Codes 7000- 
7020), together with the criteria that 
were in effect prior to January 12, 1998.  
Appropriate exercise testing must be 
conducted in order to determine metabolic 
equivalent scores (METS).

If a determination of METS by exercise 
testing cannot be done for medical 
reasons, the examiner must indicate so, 
and should then provide an estimation of 
the level of activity (expressed in METS 
and supported by specific examples, such 
as slow stair climbing or shoveling 
snow).  The physician should specifically 
indicate at what level the are symptoms 
of dyspnea, fatigue, angina, dizziness, 
or syncope.

The examiner should include in the report 
an assessment of functions which 
precisely correspond to the functions 
which are listed in the rating criteria 
to include workload restrictions, and 
should answer the following questions:

a.  Is there any evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x- 
ray?

b.  Does the veteran suffer with chronic 
congestive heart failure? If so, how many 
episodes of acute congestive heart 
failure has he suffered in the past year?

c.  At what level of METS score does the 
veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?

d.  Are there any attacks of arrhythmia, 
and if so, describe the frequency and 
severity of such attacks.

e.  To what extent does the veteran's 
service-connected atrial fibrillation 
limit his social and industrial 
adaptability?  Is ordinary manual labor 
feasible?  Does this disability prohibit 
him from doing light manual labor and/or 
is more than sedentary work precluded?

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  In so doing, 
review the evidence of record at the time 
of the March 1994, and subsequent rating 
decisions, that was considered in 
assigning the original disability rating 
for these conditions, then consider all 
the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating for either condition at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b).  If the evidence is 
not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

7.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is further advised 
that he should assist the RO in the 
development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

If the benefits sought on appeal are not granted to the 
complete satisfaction of the veteran, he and his 
representative should be provided with a supplemental 
statement of the case, which includes consideration of all 
medical evidence received since the supplemental statement of 
the case issued in March 1999 and all applicable criteria as 
described above.  They should be afforded an appropriate 
period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed.  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


